DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reason for allowance:  
	Claim(s) 1, 8, and 15 is/are considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a method comprising: determining that the query value of the first NoSQL query request of the API call is present in the second NoSQL query request of the API call, determining, by one or more processors, a relationship between the first NoSQL query request and the second NoSQL query request of the API call; and creating a view in a relational model database based on the respective determined classes for the two or more NoSQL query requests of the API call and the determined relationship between the first NoSQL query request and the second NoSQL query request of the API call, wherein creating the view in the relational model database, further comprises: transforming, by one or more processors, the two or more NoSQL query requests to a NoSQL-SQL query based on the determined relationship with a combination of all recitations as defined in claim(s) 1, 8, and 15.
Therefore, claim(s) 1-20 are presently allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday - Friday: 8AM - 4:30PM E.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
05/22/2021